Case 19-31049         Doc 96      Filed 04/14/20        Entered 04/14/20 16:51:43         Page 1 of 20



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION


IN RE:                                                    :      Case No.: 19-31049 (AMN)
                                                          :
         KAREN ANN HARTLEY                                :
                   Debtor                                 :      Chapter 13
                                                          :
                                                          :
         CENLAR FSB and AMERICAN                          :
         EAGLE FEDERAL CREDIT UNION                       :
                   Movants                                :
                                                          :
         v.                                               :
                                                          :
         KAREN ANN HARTLEY                                :
                   Respondent                             :
                                                          :      RE: ECF No. 34

                  MEMORANDUM OF DECISION AND ORDER
     FINDING CAUSE TO DISMISS CASE AND SCHEDULING FURTHER HEARING

                                           APPEARANCES

Counsel for Movants:                                      Counsel for Respondent:

Linda St. Pierre, Esq.                                    Peter A. Lachmann, Esq.
McCalla Raymer Liebert Pierce, LLC                        250 West Main Street Room 210
50 Weston Street                                          Branford, CT 06405
Hartford, CT 06120 1


         Before the court is a motion to dismiss the Chapter 13 bankruptcy case of Karen

Ann Hartley (the “Debtor”) with a two-year bar to re-filing any bankruptcy case (the “Motion

to Dismiss”), filed by American Eagle Federal Credit Union and Cenlar FSB (collectively,




1        The court notes that attorneys appearing on behalf of American Eagle Federal Credit Union in this
case include Melicent B. Thompson, Esq.; A. Michelle Hart Ippoliti, Esq.; Elizabeth A. O’Donnell, Esq.; and
Marc S. Edrich, Esq. The motion to dismiss with two-year bar and the supporting memorandum of law were
both filed by Attorney St. Pierre on behalf of both Cenlar FSB and American Eagle Federal Credit Union.




                                                    1
Case 19-31049        Doc 96      Filed 04/14/20        Entered 04/14/20 16:51:43        Page 2 of 20



the “Lender”).2 ECF No. 34. For the reasons that follow, the court concludes there

is cause to dismiss Debtor’s case without a bar to refiling.3

         This is a somewhat unusual Chapter 13 case in that the Debtor appears to have

approximately $130,000.00 in equity in her residence, leaving the Lender with adequate

protection at this time. What is not clear is whether the Debtor is able to propose a

feasible Chapter 13 Plan, and whether the Debtor is able and willing to pay the real

property taxes due during the post-petition time period.                Because the court earlier

established a deadline of April 24, 2020 for the Debtor to file a Fourth Amended Chapter

13 Plan, and to address this issue of unpaid real property taxes, a further hearing on the

Motion to Dismiss will be scheduled for April 30, 2020, at 3:00 p.m. The court will also

proceed with a status conference at that time regarding the feasibility of the Debtor’s

soon-to-be-filed Fourth Amended Chapter 13 Plan.

    I.      JURISDICTION

         The United States District Court for the District of Connecticut has jurisdiction over

this case by virtue of 28 U.S.C. § 1334(b). This court derives its authority to hear and

determine this matter on reference from the District Court pursuant to 28 U.S.C. §§

157(a), (b)(1), and the District Court’s General Order of Reference dated September 21,

1984.     This is a “core proceeding” pursuant to 28 U.S.C. § 157(b)(2)(A).                        This

memorandum constitutes the court’s findings of fact and conclusions of law pursuant to

Rule 52(a) of the Federal Rules of Civil Procedure, applicable in this proceeding pursuant

to Rules 7052 and 9014(c) of the Federal Rules of Bankruptcy Procedure.


2       Cenlar FSB services the mortgage American Eagle Federal Credit Union holds on the Debtor’s
property. ECF No. 53.
3
        The Bankruptcy Code provides some protection to creditors related to a debtor’s serial filing of
bankruptcy cases, set forth in 11 U.S.C. §§ 362(c) and 362(d)(4).




                                                   2
Case 19-31049        Doc 96     Filed 04/14/20        Entered 04/14/20 16:51:43       Page 3 of 20



    II.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          1. The 2016 Bankruptcy Case

          On March 7, 2016, the Debtor filed her first Chapter 13 bankruptcy petition. Case

No. 16-30337 (the “2016 Case”), ECF No. 1. Pursuant to a proof of claim filed on July

21, 2016, the Lender claimed it was due $42,015.69, secured in full by the Debtor’s

residence located at 68 Childs Road, East Hampton, Connecticut (the “Property”). 2016

Case, Proof of Claim No. 14-1. On January 11, 2017, the court confirmed the Debtor’s

third amended Chapter 13 Plan, which provided for monthly payments to the Chapter 13

Trustee in the amount of $1,270.00, which would have paid the Lender’s claim, plus 5.5%

interest, over sixty (60) months. 2016 Case, ECF Nos. 49, 61.

          On December 7, 2017, the Debtor commenced an adversary proceeding against

the Lender, seeking damages, attorney’s fees, and costs for alleged violations of the

confirmed Chapter 13 Plan, the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et

seq., and the Creditors’ Collection Practices Act, Conn. Gen. Stat. § 36a-648. Adversary

Proceeding No. 17-3024, AP-ECF No. 1. On July 30, 2018, the Debtor voluntarily

dismissed the claims brought in the adversary proceeding with prejudice. 4 Adversary

Proceeding No. 17-3024, AP-ECF No. 30.

          On May 9, 2018, the Lender moved to dismiss the 2016 Case because the Debtor

failed to pay property taxes and maintain homeowner’s insurance. 2016 Case, ECF No.

66. After an evidentiary hearing on October 11, 2018, the court dismissed the 2016 Case

without prejudice to re-filing for bankruptcy. Case No. 16-30337, ECF No. 86.




4      Presumably, the dismissal was with prejudice to pursuing the Fair Debt Collection Practices Act
and Creditors’ Collection Practices Act claims.




                                                  3
Case 19-31049     Doc 96    Filed 04/14/20       Entered 04/14/20 16:51:43   Page 4 of 20



      2. Subsequent State Court Proceedings

      As reflected in the filings in this case, on January 9, 2019, the Lender revived its

state court foreclosure action against the Debtor by moving to reopen judgment and set

a new sale day. See, ECF No. 34. On January 18, 2019, the Lender filed an affidavit of

attorney’s fees with the state court seeking allowance of attorneys’ fees in the amount of

$17,078.50. See, ECF No. 42, Exhibit A. In her objection to the Motion to Dismiss the

debtor stated she had, “through counsel filed objections, memorandum and replies,

including a copy of the settlement agreement,” in the state court foreclosure case, none

of those filings are before this court. See, ECF No. 42, para. 3. On April 29, 2019, the

state court awarded attorney’s fees in the far lower amount of $2,431.00, and reset the

foreclosure sale date for August 3, 2019. See, ECF No. 24, Exhibit B. The Debtor’s

subsequent attempt to extend the sale date was unsuccessful. See, ECF No. 34.

      3. The Current Bankruptcy Case

      On June 27, 2019 (“Petition Date”), the Debtor initiated the present Chapter 13

bankruptcy case. ECF No. 1. On August 15, 2019, the Debtor commenced an adversary

proceeding against the Lender and the law firm of McCalla Raymer Liebert Pierce, LLC,

concerning the attorneys’ fees incurred by the Lender during the prior bankruptcy case.

Adversary Proceeding No. 19-3013, AP-ECF No. 1. On October 11, 2019, the Lender

filed the present Motion to Dismiss this Chapter 13 case. ECF No. 34. The Lender

asserts the Debtor’s bad faith justifying not only dismissal but a lengthy bar to future

bankruptcy relief is demonstrated by the following:

   1. The Debtor’s failure to pay property taxes or maintain hazard insurance on the
      property pre- and post-petition, forcing the Lender to advance $20,129.32 for pre-
      petition property taxes and $652.00 for force-placed insurance;
   2. The Debtor’s erroneous reliance on a future appeal of the local tax assessment for
      her home that could not retroactively modify the real property taxes that have



                                             4
Case 19-31049        Doc 96     Filed 04/14/20        Entered 04/14/20 16:51:43        Page 5 of 20



       already fallen due, and, the related, unjustified non-payment of post-petition
       property taxes;
    3. The Debtor’s failure to immediately re-file a Chapter 13 bankruptcy petition
       following the dismissal of the prior Chapter 13 bankruptcy case, despite alleged
       representations to the court that a new Chapter 13 petition would be filed and a
       new Chapter 13 Plan would address the additional amounts owed because of the
       advanced real property taxes and force-placed insurance;
    4. “Frivolous” filings in the Foreclosure Case “in an effort to run up attorney’s fees
       and thwart and delay the underlying foreclosure action”; and
    5. The Debtor’s initial failure during her testimony during the meeting of creditors to
       recall the adversary proceeding she had commenced against the Lender and the
       Lender’s law firm, and, her inability to explain its purpose.
See, ECF. No. 34.          In addition, according to the Lender, while the Debtor paid

approximately $2,000.00 toward her real property taxes falling due on July 1, 2019 and

nothing toward the real property taxes falling due in January 2020, leaving approximately

$7,000.00 overdue and now owing. ECF Nos. 34, 88.

       On October 21, 2019, the Debtor objected to the Motion to Dismiss, asserting that

she is “currently engaged” in appealing the property tax assessment and that the state

court filings were meritorious because they reduced the amount of attorney’s fees sought

by the Lender. ECF No. 42. A hearing on the Motion to Dismiss was held on December

9, 2019. 5 ECF No. 42.

       On March 6, 2020, the Debtor’s most recent Chapter 13 Plan was denied

confirmation with leave to amend on or before April 24, 2020. ECF No. 90. Had it been

approved, the most recently filed Chapter 13 Plan would have required the Debtor to

make monthly payments of $1,299.91 over sixty (60) months, paying in full the Lender’s

claim of $57,926.49, plus 6.75% interest per annum. ECF No. 80; see, Proof of Claim


5       Following the Lender’s counsel’s suggestion during the hearing that 11 U.S.C. § 1322(b)(2) may
be applicable, the court ordered additional briefing on that issue. ECF No. 72. The Lender subsequently
withdrew the § 1322(b)(2) claim. ECF Nos. 75, 78. Neither party offered testimony during the December
2019 hearing.




                                                  5
Case 19-31049      Doc 96    Filed 04/14/20       Entered 04/14/20 16:51:43   Page 6 of 20



No. 4-1. The Debtor’s Schedule A/B values the Property at $195,000.00. ECF No. 4.

This valuation is consistent with an April 24, 2019 appraisal that is apparently the Lender’s

valuation of the Property for the foreclosure case. See, ECF Nos. 42, 42-4 (Exhibit D).

       During a hearing on March 5, 2020, the Chapter 13 Trustee indicated the Debtor

was almost current on plan payments, with a deficiency in the amount of $12.30. See,

ECF No. 88, 00:06:26–00:06:41. During the same hearing, counsel for the Lender stated

the Debtor’s real property taxes were then delinquent in the amount of $6,971.59 through

January 1, 2020, and, indicated the Debtor’s annual real property tax obligation is

$8,801.32. ECF No. 88, 00:03:00 – 00:03:16; see also, ECF No. 34, Exhibit A. The

Lender argued, “[i]t is evident that the Debtor’s habitual tax delinquency that occurred

during her prior Chapter 13 case[] continues to occur in this present case with no

resolution in sight.” ECF No. 34, p.9. While the Debtor’s counsel agreed post-petition

taxes were owed and did not dispute the amounts provided by the Lender’s counsel, he

stated generally that the Debtor had attended some form of hearing concerning her real

property assessment appeal the prior day. See, ECF No. 88, 00:01:51 – 00:06:05. No

specific representations regarding the Debtor’s imminent payment of any tax obligations

becoming due post-petition were made.

       During the course of this case, the Debtor filed a Third Amended Chapter 13 Plan

proposing to pay the secured claim of the Lender, but not addressing the Town of East

Hampton’s unpaid taxes. ECF No. 80. Confirmation of the Plan was denied, with leave

to file another amended Chapter 13 Plan on or before April 24, 2020. ECF No. 90. The

court notes the Debtor’s list of creditors in this case does not include the Town of East

Hampton, or its tax collector, perhaps because at the commencement of the case the




                                              6
Case 19-31049         Doc 96      Filed 04/14/20        Entered 04/14/20 16:51:43          Page 7 of 20



Debtor’s tax status was up-to-date due to the Lender’s payment of amounts then

outstanding. 6

    III.      APPLICABLE LAW

           1. Failure to Pay Property Taxes as Cause for Dismissal

                 a. § 1307(c)(1) Unreasonable Delay Prejudicial to Creditors

           Cause to dismiss a Chapter 13 case may be found where there has been

“unreasonable delay by the debtor that is prejudicial to creditors.” 11 U.S.C. § 1307(c)(1).

An unreasonable delay that results in a “rapidly eroding equity cushion” may provide

sufficient cause to dismiss a case pursuant to § 1037(c)(1). In re Wynn, 573 B.R. 485,

493 (Bankr. W.D.N.Y. 2017), order aff'd, appeal dismissed, 17-CV-6547L, 2018 WL

10038798 (W.D.N.Y. Feb. 15, 2018).

                 b. The Connecticut Real Property Tax Appeal Process

           The Lender’s arguments about the prejudicial effect of the Debtor’s failure to pay

real property taxes require some insight into Connecticut’s municipal property tax

framework. Under Connecticut law, municipal property taxes are assessed annually on

October 1, and are then generally due and owing in installments the following July, and

then January.        Conn. Gen. Stat. § 12-62a; Conn. Gen. Stat. § 12-142 (permitting

municipalities to elect to collect property taxes in single, semiannual, or quarterly

installments); see also, Conn. Gen. Stat. § 7-383 (requiring a single installment or the first

of semiannual or quarterly installments to be due on July 1). For example, property taxes




6
         The court does not reach the main issue addressed in a case cited later, In re Donahue, 520 B.R.
782, 787 (Bankr. W.D. Mo. 2014): whether the real property taxes due in July 2019 and January 2020
were pre-petition claims required to be treated in the case or in the Chapter 13 Plan. Neither party raised
this issue.




                                                    7
Case 19-31049        Doc 96      Filed 04/14/20        Entered 04/14/20 16:51:43        Page 8 of 20



assessed on October 1, 2018, might be due in two installments, the first on July 1, 2019,

and the second on January 1, 2020.

        A taxpayer seeking to challenge an assessment must file an appeal with the

municipality’s board of assessment appeals (the “Board”) on or before the subsequent

February 20. Conn. Gen. Stat. § 12-112. The Board may resolve an appeal with or

without a hearing. Conn. Gen. Stat. § 12-111. If the Board decides to hear the appeal, it

will schedule a hearing during its March session and render a decision shortly thereafter.

Conn. Gen. Stat. § 12-110(b). The Debtor’s municipality of East Hampton, Connecticut,

employs these procedures. See, Board of Assessment Appeals, Town of East Hampton,

Connecticut, https://www.easthamptonct.gov/board-assessment-appeals (last visited

April 14, 2020) (“The Board meets during the month of March to hear appeals of real

estate, personal property, and motor vehicles on the supplemental list. . . . Application

must be made between February 1 and February 20 for a hearing during the Board's

March sessions.”). Then, on July 1, either the first installment or the full balance of the

tax obligation is due.

        A taxpayer may appeal the Board’s decision to the Superior Court of Connecticut

within sixty (60) days of the date the Board mails notice of its decision. Conn. Gen. Stat.

§ 12-117a. Merely filing an appeal to the Superior Court does not stay the deadline to

pay taxes, and a taxpayer must pay a portion of the tax under protest. 7 Conn. Gen. Stat.

§ 12-117a. Thus, the taxpayer remains under the obligation to pay some part of the

assessed property tax while the assessment appeal is pending.




7        If the property is assessed below $500,000, the taxpayer must pay 75% of the property tax owed,
and if the property is assessed above $500,000, the taxpayer must pay 90% of the property tax owed.
Conn. Gen. Stat. § 12-117a.




                                                   8
Case 19-31049      Doc 96    Filed 04/14/20       Entered 04/14/20 16:51:43    Page 9 of 20



      Under Connecticut law, a lien in the amount of the assessed property tax attaches

to the corresponding real estate on the October 1 assessment date. Conn. Gen. Stat. §

12-172. A tax lien held by a municipality is senior to all other encumbrances and will

increase if interest on the obligation accrues. Conn. Gen. Stat. § 12-172. Unpaid property

taxes accrue interest at a rate of eighteen (18%) percent per year, commencing when an

installment payment is not timely made. Conn. Gen. Stat. § 12-146.

             c. Erosion of a Lender’s Equity Cushion When Taxes Are Unpaid

      As a result of this special status afforded to tax liens, the accrual of unpaid property

taxes and accumulating interest may erode a mortgage holder’s security interest by

diminishing its equity cushion. An equity cushion is defined as “the value in the property,

above the amount owed to the creditor with a secured claim, that will shield that interest

from loss due to any decrease in the value of the property during the time the automatic

stay remains in effect.” In re Schuessler, 386 B.R. 458, 480 (Bankr. S.D.N.Y. 2008)

(quoting In re Heath, 79 B.R. 616, 618 (Bankr. E.D. Pa. 1987)).

      The automatic stay does not prevent the creation of statutory liens on account of

real property taxes. 11 U.S.C. § 362(b)(18). Prompt payment of real property taxes is

indicative of the debtor’s ability to complete a Chapter 13 Plan, and nonpayment may be

cause for dismissal or conversion. See, In re Meltzer, No. BR 19-21110-PRW, 2020 WL

129441, at *3 (Bankr. W.D.N.Y. Jan. 10, 2020); see also, In re Donahue, 520 B.R. 782,

787 (Bankr. W.D. Mo. 2014); In re Kuhn, 322 B.R. 377, 394 (Bankr. N.D. Ind. 2005).

      2. Bad Faith as a Cause for Dismissal with Prejudice

      Pursuant to 11 U.S.C. § 1307(c), “on request of a party in interest . . . the court

may convert a [Chapter 13 case] to a case under chapter 7 of this title, or may dismiss a




                                              9
Case 19-31049        Doc 96      Filed 04/14/20      Entered 04/14/20 16:51:43           Page 10 of 20



case . . ., whichever is in the best interests of creditors and the estate, for cause. . . .” 8 In

addition to § 1307(c)’s non-exhaustive list of conditions constituting cause, see 11 U.S.C.

§ 1307(c)(1)–(11), “it is well established that a lack of good faith may also be cause for

dismissal under § 1307(c).” In re Ciarcia, 578 B.R. 495, 499 (Bankr. D. Conn. 2017)

(quoting In re Prisco, 2012 WL 4364311, at *4 (N.D.N.Y. 2012)).

        The question of whether a debtor is proceeding in good faith requires an inquiry

into the totality of the circumstances, and the court considers, “whether the debtor has

abused the “provision, purpose or spirit” of the Bankruptcy Code and whether the filing is

“fundamentally fair” to creditors.” In re Armstrong, 409 B.R. 629, 634 (Bankr. E.D.N.Y.

2009) (quoting In re Love, 957 F.2d 1350, 1357 (7th Cir. 1992)). Relevant factors include

“whether the debtor was forthcoming with the court, whether the debtor accurately stated

facts, debts, and expenses, whether the debtor misled the court through fraudulent

misrepresentation, how the debtor’ actions affect creditors, and whether the debtor has

abused the purpose of the bankruptcy code.” In re Lin, 499 B.R. 430, 436 (Bankr.

S.D.N.Y. 2014); see also, Grogan v. Garner, 498 U.S. 279, 287 (1991) (noting that the

protections of the Bankruptcy Code are afforded only to the “honest but unfortunate

debtor”).

        “Where a party calls into question a debtor’s good faith and meets their initial

burden of showing cause for dismissal, the burden shifts to the debtor to show her good

faith.” Ciarcia, 578 B.R. at 500 (citing In re Lombardo, 370 B.R. 506, 513 (Bankr. E.D.N.Y.

2007)).




8       Unless otherwise noted, statutory references are to the Bankruptcy Code, found at Title 11, United
States Code.




                                                   10
Case 19-31049      Doc 96    Filed 04/14/20     Entered 04/14/20 16:51:43   Page 11 of 20



       Pursuant to 11 U.S.C. § 349(a), dismissal is generally without a bar to the debtor

re-filing for bankruptcy; however, § 349(a) authorizes a bankruptcy court to dismiss a

case with a bar to refiling upon a finding of cause. See, In re Partch, No. 19-51084 (JAM),

2020 WL 211447 at *2 (Bankr. D. Conn. Jan. 7, 2020) (citing In re Casse, 219 B.R. 657,

662 (Bankr. E.D.N.Y. 1998), aff’d, 198 F.3d 327 (2d Cir. 1999)).

       3. Voluntary Nature of Chapter 13 Relief

       The Bankruptcy Code provides mechanisms for forcing a debtor into bankruptcy

proceedings through an involuntary bankruptcy petition, subject to limitations on who may

commence such a case and certain protections afforded to the involuntary debtor. See,

11 U.S.C. § 303. The Code does not permit involuntary cases to be commenced under

Chapter 13, “reveal[ing] a concern about involuntary servitude and the Thirteenth

Amendment.” 2 Collier on Bankruptcy ¶ 303.03 (16th 2020). Thus, the Code lends little

support for the idea that a promise to file a Chapter 13 bankruptcy petition could be

enforced if the individual fails to perform.

       By contrast, an agreement or limitation on an individual’s right to seek some aspect

of bankruptcy protection is unenforceable as a matter of public policy. See, Rogers v.

Chorba (In re Rogers), No. 08-3080 (LMW), 2010 WL 1571196 at *9 n.8 (Bankr.D.Conn.

Apr. 19, 2010) (citing Fallick v. Kehr, 369 F.2d 899, 904 (2d Cir. 1996) (“[A]n advance

agreement to waive the benefits of the [Bankruptcy] Act would be void.”)); see also, In re

Thorpe Insulation Co., 671 F.3d 1011, 1026 (9th Cir. 2012); Klingman v. Levinson, 831

F.2d 1292, 1296 n.3 (7th Cir. 1987). Relatedly, an agreement with a debtor whereby a

creditor may commence an involuntary Chapter 7 petition may be enforceable. See, In re

FMB Bancshares, Inc., 517 B.R. 361, 368–69 (Bankr. M.D. Ga. 2014)(creditor was




                                               11
Case 19-31049      Doc 96    Filed 04/14/20    Entered 04/14/20 16:51:43       Page 12 of 20



permitted by an agreement with a debtor to commence an involuntary Chapter 7 petition

against the debtor).

   IV.      DISCUSSION

         The Lender urges dismissal with a bar to the Debtor’s ability to refile any

bankruptcy case relying on the following: (1) the Debtor’s unjustified failure to pay post-

petition real property taxes or to maintain insurance; (2) her failure to re-file a Chapter 13

bankruptcy petition following the dismissal of her previous bankruptcy case; (3) frivolous

and dilatory filings in the Foreclosure Case in state court; and, (4) her inability to recall

the existence and nature of the adversary proceeding commenced in connection with this

bankruptcy case. See, ECF No. 34.

         1. Cause to Dismiss Pursuant to 11 U.S.C. § 1307(c)(1)

         Here, I am asked to decide whether there is cause to dismiss the Debtor’s second

Chapter 13 case, and if so, whether there is sufficient indicia of bad faith to warrant a bar

to refiling for a period of time. The Debtor concedes the Lender’s allegations that pre-

petition real property taxes due before the Petition Date here were paid by the Lender,

and, that significant real property taxes due in July 2019 and January 2020 remain

overdue and unpaid. See, ECF Nos. 42; 88. The Debtor did pay approximately $2,000.00

toward the July 2019 real property tax installment payment, leaving approximately

$7,000.00 now due to the Town of East Hampton, Connecticut. See, ECF No. 88. Pre-

petition, the Lender paid $20,129.32 to the Town so that earlier unpaid tax liens would no

longer accrue interest at a rate of eighteen (18%) percent per annum. These findings are

supported by a payment history attached as Exhibit A of the Lender’s Motion to Dismiss

and updated information provided by Lender’s counsel during the March 5 hearing. The

Debtor has not contested these amounts either during the hearings held December 9,




                                              12
Case 19-31049        Doc 96      Filed 04/14/20       Entered 04/14/20 16:51:43           Page 13 of 20



2019 and March 5, 2020, or by filing rebuttal evidence. During the December 9 hearing,

Debtor’s counsel was not able to say whether an assessment appeal was presently

pending and has not submitted evidence of an appeal filed in 2019. See, ECF No. 69,

00:07:32 – 00:08:19. During the March 5, 2020 hearing, Debtor’s counsel represented

that the Debtor had attended a hearing concerning her assessment appeal on March 4,

2020. Again, no evidence of a 2020 assessment appeal has been submitted for the

court’s consideration.

        Ultimately, whether the Debtor filed an assessment appeal in 2020 is irrelevant to

her failure to pay real property taxes in full during the post-petition period. As described

above, even if a taxpayer appeals a real property tax assessment, there remains an

affirmative obligation to make timely tax payments of at least seventy-five (75%) percent

of the tax due. Conn. Gen. Stat. § 12-117a. A successful assessment appeal initiated

in February 2020 would impact only the taxes that were assessed on October 1, 2019

and will be first billed on July 1, 2020. See, Conn. Gen. Stat. §§ 12-62a, 12-111, 12-112,

12-142. Thus, any 2019 or 2020 appeal would have no effect on the Debtor’s obligation

to pay property taxes assessed in prior years, including those already advanced by the

Lender. 9

        Even assuming arguendo the Debtor had a tax assessment appeal pending during

July 2019, she still would have been required to pay seventy-five (75%) percent of the


9        To the extent the Lender asserts the Debtor lacks good faith based on the fact she had not filed an
appeal despite stating an intent to do so, the procedures of the Town of East Hampton provide that a
taxpayer may only file an appeal between February 1 and February 20. The Debtor’s failure to file an
assessment appeal before February 1, 2020 cannot indicate bad faith. Apart from Debtor’s counsel’s
representation that the Debtor had attended a March 4, 2020 hearing concerning her assessment appeal,
neither party supplemented the record after February 20, 2020 for the court to draw a conclusion about
whether the Debtor in fact pursued an assessment appeal during the relevant time period. While I recognize
the Debtor’s intent to dispute real property taxes was asserted by Debtor’s counsel several times without
an apparent understanding of the appellate process and relevant timing provided by the state statute, the
court will not impute bad faith to the Debtor on this account.




                                                    13
Case 19-31049        Doc 96     Filed 04/14/20       Entered 04/14/20 16:51:43           Page 14 of 20



disputed tax amount. Instead, she paid far less. Meanwhile, since this case commenced

the Lender’s mortgage lien has been subordinated to ever-increasing real property tax

liens with interest accruing at a rate of eighteen (18%) percent per annum.

        Here, I find the failure to pay real property taxes in two separate cases spanning

several years combined with the Debtor’s manner of pursuing this case – with persistent

representations that payment of real property taxes are ever-forthcoming only to have

little or no payment made – to constitute prejudicial delay to the Lender. While the Debtor

or her counsel have appeared unfamiliar with the statutory scheme for real property tax

assessment appeals, the statutory scheme was described and highlighted during several

hearings, but no effort has been made to bring the real property taxes current save

payment of approximately twenty-five (25%) percent of the amounts due. 10

        Because it appears the Debtor is unwilling or unable to pay the real property taxes

owed on her home, further pursuit of this Chapter 13 case is not “fundamentally fair” to

the Lender. See, Armstrong, 409 B.R. at 634. Between the 2016 Case and the current

case, the Lender sought to proceed with foreclosure on the Debtor’s residence, and the

state court set a sale date for August 3, 2019. The Debtor sought bankruptcy protection

just over one (1) month prior to the sale date, on June 27, 2019. As a result of this

bankruptcy case, the Lender is stayed from proceeding with the foreclosure action while

interest accruing on the delinquent property taxes reduces its equity cushion. While the

Lender enjoys a significant equity cushion that adequately protected it throughout the

2016 Case, and through this case, the Debtor cannot continue to delay the Lender without


10
        While counsel for the Debtor did not have precise information regarding the Debtor’s real property
taxes during the hearings in this case, he did generally concur with the representations of Lender’s
counsel during a hearing on March 5, 2020, from which I conclude approximately $7,000.00 remains
outstanding at this time. See also, ECF No. 34, Exhibit A.




                                                   14
Case 19-31049     Doc 96    Filed 04/14/20    Entered 04/14/20 16:51:43     Page 15 of 20



addressing overdue real property taxes. She is unwilling or unable to do so. In effect,

other than the approximately $2,000.00 paid by the Debtor in 2019, approximately

$27,000.00 of unpaid real property taxes accrued that the Debtor has not paid, all to the

prejudice of the Lender.

       Because this case appears to lack feasibility and otherwise serves no purpose

other than to delay the Lender’s ability to foreclose on the property, causing unreasonable

prejudice to the Lender, the court concludes there is sufficient cause to dismiss the case

within the meaning of 11 U.S.C. § 1307(c)(1).

       2. Cause to Impose a Two (2) Year Bar

       In addition to seeking dismissal of this case, the Lender seeks to bar the Debtor

from seeking bankruptcy protection for the two (2) years following dismissal of this case.

The court is not persuaded that the Debtor’s conduct rises to the level of egregiousness

where a bar would be appropriate.

              a. Failure to Re-File a Bankruptcy Petition

       To support its argument for dismissal with a two (2) year bar, the Lender asserts

the Debtor committed to immediately re-file a bankruptcy petition after the dismissal of

the 2016 Case to address newly delinquent property taxes (due during 2019) and

amounts advanced by the Lender for prior unpaid property taxes. ECF No. 34; Proof of

Claim 4-1, p.9. The Lender alleges the Debtor’s representation that she would re-file a

bankruptcy petition made to the Lender was made in bad faith. ECF No. 34. The Lender

does not rely on a writing but rather references discussions among counsel for the Lender,

counsel for the Debtor, and the Debtor made on the record during the hearing held to

consider dismissal of the 2016 Case. During the October 11, 2018 hearing, counsel for

the Lender stated, “I am recommending, and I am suggesting, that the case be dismissed




                                             15
Case 19-31049      Doc 96     Filed 04/14/20    Entered 04/14/20 16:51:43        Page 16 of 20



in hopes that the Debtor can re-file and rectify this problem in a new filing.” Case No. 16-

30337, ECF No. 85, 00:07:12–00:07:21. Later in the hearing, the following exchange

occurred:

       Court: I want you to understand what [the Lender’s counsel] is saying, is if
       the case were dismissed, and next week you file again, you could propose
       a plan with your new case that takes all of this money and in one lump sum
       and says ok now I’m going to pay that over five years.

       Debtor’s Counsel: Well, that seems where you’re going with this, and that
       would be plan B, I think.

       Debtor: Yeah, I mean, I am willing, you know, to re-do all this, I just looked
       at the fact that I was only two-and-a-half years from paying off.

       Court: I know. The thing is, you’re not going to get a discharge if you haven’t
       paid everything that is required to be paid during these two years. If you’ve
       got other debt that’s accrued, you’ve got a problem, because you’ve haven’t
       cured the mortgage arrearage at that point.

       Debtor: Right.

       Court: You haven’t cured the problem with the mortgage lender. I’m not
       sure it would be—

       Debtor: I didn’t know the taxes were that high—

       Court: I think it is very—

       Debtor: Ignorance, didn’t—

       Court: I know, it’s that it’s very attractive to think there is only two-and-a-half
       more years and then there’s light at the end of the tunnel. And I understand
       that. My concern is that, while you’ve been going through this tunnel, it’s
       getting worse. Your problem has been getting worse because you haven’t
       paid the real estate taxes, and those real estate taxes are really dangerous
       not to pay because of the very high interest rate.

       Debtor’s Counsel: Well it looks like we can all agree to dismiss the case
       without prejudice.

       Court: Alright, if that’s your agreement then I’m going to enter an order
       dismissing the case without prejudice.

ECF No. 85, 00:12:46–00:14:43.




                                               16
Case 19-31049         Doc 96      Filed 04/14/20        Entered 04/14/20 16:51:43             Page 17 of 20



        Upon review of the above excerpt as well as the hearing in its entirety, the court

does not find the record to support the Lender’s assertions that the Debtor “represent[ed]

to a Federal Judge that she was going to immediately re-file a new Chapter 13 case. . . .”

ECF No. 34.         Instead, the Debtor and her counsel merely asked that the case be

dismissed without prejudice and represented that the Debtor would consider re-filing a

bankruptcy case sometime soon. This falls far short of an enforceable agreement on

which the Lender relied to its detriment. 11 Considering the voluntary nature of the Chapter

13 process, while an agreement between a creditor and a willing debtor for the debtor to

file bankruptcy may not be per se unenforceable, the Bankruptcy Code does not support

the idea of permitting a creditor to force an unwilling debtor into a Chapter 13 case.

        Accordingly, the court disagrees with the Lender’s allegation that the Debtor made

statements in bad faith about re-filing a bankruptcy petition to mislead the court or the

Lender and cannot conclude these statements support the imposition of a two (2) year

bar.

                 b. The Debtor’s State Court Filings

        In arguing the Debtor attempted to delay the state court foreclosure action through

frivolous filings, the Lender describes only one filing, an unsuccessful motion to extend

the sale date. ECF No. 34. The Lender does not mention any other filings and does not

attach the state court docket for the court to consider. On the other hand, the Debtor

attaches a state court filing showing the Lender initially sought $17,078.50 in attorney’s




11      Moreover, the court notes the Lender asserts it is in first position on the Debtor’s real property, with
an equity cushion of approximately $130,101.92. It is unclear the Lender lacks adequate protection even
under the significant delay that occurred here.




                                                      17
Case 19-31049     Doc 96     Filed 04/14/20    Entered 04/14/20 16:51:43      Page 18 of 20



fees and the state court’s order approving attorney’s fees in the amount of $2,431.00.

ECF No. 42, Exhibits B, C.

       Both parties invite the court to wade into the state court case without providing the

full context of those proceedings. Based on this scant record, the court finds little support

for the conclusion that the Debtor’s conduct in the state court case is indicative of the

Debtor’s bad faith in this bankruptcy case. Accordingly, the court cannot conclude that

the Debtor’s state court filings support imposing a two (2) year bar.

              c. 341 Meeting Statements

       Finally, the Lender argues that the Debtor’s testimony during the meeting of

creditors regarding the related adversary proceeding is further evidence of her bad faith

and constitutes cause for a two (2) year bar to re-filing a bankruptcy petition. The Lender

states, “[i]t is clearly shown from the testimony solicited that the Debtor does not

comprehend what the lawsuit entails but instead appears that she is allowing her attorney

to act on her behalf but without her knowledge of what is really happening or why it is

happening.” ECF No. 34.

       Because the Lender alleges merely that the Debtor does not know what is

happening in the adversary proceeding or why, the Lender failed to establish the Debtor

is motivated by an improper purpose. The Debtor is not an attorney and during her

testimony at the creditors’ meeting she appeared not to understand the procedural

posture or import of aspects of the litigation. But this is not uncommon for a litigant

represented by counsel in the highly technical arena of a bankruptcy case, and without

more the court declines to draw the inference that the Debtor lacked good faith in

commencing the 2019 case. The Lender does not articulate – and the court fails to see

– how the Debtor’s unfamiliarity with the details of adversary proceeding is cause for a




                                              18
Case 19-31049      Doc 96    Filed 04/14/20    Entered 04/14/20 16:51:43     Page 19 of 20



bar, as counsel for the Debtor filed the complaint and has pursued the adversary

proceeding.

        3. Best Interests of the Creditors and the Estate

        Turning to the best interests of creditors and the estate and taking into account an

earlier order requiring the Debtor to file an amended Chapter 13 Plan on or before April

24, 2020, any consideration of the totality of the circumstances requires that I consider

what the Debtor’s proposal is to both pay the Lender’s secured claim, and to address the

unpaid tax amounts that have become due during the pendency of this case.                As

announced during a hearing held on April 14, 2020, these matters will be addressed

during a status conference to consider any timely filed Fourth Amended Chapter 13 Plan

filed by the Debtor to be held on April 30, 2020, at 3:00 p.m. A separate Scheduling Order

will enter regarding the status conference.

   V.      CONCLUSION

        The court notes the Debtor has done most of the things required of a Chapter 13

Debtor: she paid the filing fee and filed all required documents in two (2) bankruptcy

cases and has remained mostly current on her post-petition payments to the Chapter 13

Trustee. Cf., In re Moore, No. 19-51257 (JAM), 2020 WL 1207911 (Bankr. D. Conn. Mar.

10, 2020) (dismissing case with three (3) year bar where the debtor was ineligible for

Chapter 13, could not propose a feasible plan, attempted to relitigate issues disposed of

in a prior bankruptcy case, and demonstrated a pattern of filing “hopeless cases” to

frustrate a foreclosure action); Partch, 2020 WL 211447 (dismissing case with two (2)

year bar where the debtor sought multiple extensions to file required documents, filed the

documents after the extended deadlines, failed to pay the full filing fee, failed to move to

extend the automatic stay, failed to make any payments to the Chapter 13 Trustee, and




                                              19
Case 19-31049     Doc 96     Filed 04/14/20    Entered 04/14/20 16:51:43    Page 20 of 20



failed to address all proofs of claim in the proposed Chapter 13 plan); In re Bolling, 609

B.R. 454 (Bankr. D. Conn. 2019) (dismissing case with two (2) year bar where the debtor’s

most recent case was the eleventh case filed prior to a law day set in a state court

foreclosure action and where the debtor habitually failed to attend 341 meetings, pay the

filing fee, or move to extend the automatic stay).

       But, the Debtor here has failed to adequately address her real property tax

situation for several years and failed to make required post-petition real property tax

payments thereby eroding the Lender’s equity cushion, causing unreasonable prejudice

to the Lender. While the court declines to draw an inference of bad faith from the totality

of the circumstances before the court and therefore will not impose a two (2) year bar to

re-filing any bankruptcy case, the court will consider entering an order of dismissal on

April 30, 2020 if any amended Chapter 13 Plan that is timely filed is not likely to be

confirmed within a reasonable time or is determined to be unfeasible.

       ACCORDINGLY, it is hereby

       ORDERED: That, a continued hearing on ECF No. 34, the Motion to Dismiss, shall

be held on April 30, 2020, at 3:00 p.m.; and it is further

       ORDERED: In light of the conclusion there is cause to dismiss this case within the

meaning of 11 U.S.C. § 1307(c)(1), the court will consider whether the best interests of

the creditors and the estate require dismissal at that time.

                           Dated this 14th day of April, 2020, at New Haven, Connecticut.




                                              20
